Citation Nr: 1419532	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  09-21 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a foot condition to include sagging arches.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to an initial compensable rating for left ear hearing loss.  

4.  Entitlement to service connection for a sleep disorder to include sleep apnea.  

5.  Entitlement to an initial evaluation in excess of 10 percent for coronary artery disease post coronary artery bypass graft.

6.  Entitlement to an initial evaluation in excess of 10 percent for a low back disability to include lumbar spondylosis and degenerative disc disease



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to June 2007.

This matter comes before the Board of Veterans' Appeals (Board) from the November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Board has recharacterized the issues as noted on the title page to better reflect the Veteran's contentions. 

A Board hearing was held in November 2010 before the undersigned.  A copy of the hearing transcript is contained in the claims file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.  

The issues of entitlement to higher initial evaluations for coronary artery disease status post coronary artery bypass graft and a low back condition to include lumbar spondylosis and degenerative disc disease are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The Veteran has continuously asserted entitlement to service connection for a sleep disorder, other than sleep apnea, to include restless leg syndrome.  However, this matter does not appear to have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  At his Board hearing on November 3, 2010, prior to the promulgation of a decision in the appeal, the Veteran through his representative withdrew from appellate consideration the issue of entitlement to service connection for a foot disability to include sagging arches.

2.  At his Board hearing on November 3, 2010, prior to the promulgation of a decision in the appeal, the Veteran through his representative withdrew from appellate consideration the issue of entitlement to service connection for a right ear hearing loss disability.

3.  At his Board hearing on November 3, 2010, prior to the promulgation of a decision in the appeal, the Veteran through his representative withdrew from appellate consideration the issue of entitlement to an initial compensable rating for left ear hearing loss disability.

4.  A sleep disorder to include sleep apnea is etiologically related to the Veteran's active duty service.  



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to service connection for a foot disability to include sagging arches by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of the appeal of entitlement to service connection for a right ear hearing loss disability by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3.  The criteria for withdrawal of the appeal of entitlement to an initial compensable evaluation for a left ear hearing loss disability by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

4.  Entitlement to service connection for a sleep disorder is warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. § 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, during his August 2011 hearing the Veteran requested to withdraw his appeal with respect to the issue of entitlement to service connection for a urinary disability, characterized as mixed urinary retention and hyperreflexic bladder, and, hence, there remain no allegations of errors of fact or law for appellate consideration regarding this issue.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to this issue and it is dismissed.

Service Connection for Sleep Apnea

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In light of the Board's grant of service connection, further discussion of the VCAA is not required.  

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran asserts his sleep apnea onset during active duty.  He has a current sleep apnea disability.  See private September 2008 polysomnographic evaluation.

The Veteran's service treatment records (STRs) are positive for complaints and a diagnosis of a sleep disorder.  See July 1997 STR.  During service the Veteran's documented complaints included concentration problems, memory loss and sleep trouble.  See April 1997 STR.  In November 2010, the Veteran testified of his in service symptoms which he contended continued until his 2008 diagnosis of sleep apnea.  The Veteran provided a report of first hand symptoms which he is competent to provide.  As the symptoms he reported were also documented while in service, the Board finds them credible.  There is no medical opinion of record to the contrary.  In considering the evidence of record including a positive diagnosis of a sleep disorder in service and lay statements from the Veteran, entitlement to service connection for a sleep disorder to include sleep apnea is warranted. 



ORDER

The appeal of service connection for a foot condition to include sagging arches is dismissed.

The appeal of service connection for a right ear hearing loss disability is dismissed.

The appeal of entitlement to an initial compensable evaluation for left ear hearing loss disability is dismissed.

Entitlement to service connection for sleep apnea is granted.  


REMAND

After a thorough review of the claims file, the Board finds that additional development is needed prior to adjudication of the issues of entitlement to higher initial ratings for the Veteran's coronary artery disease and low back disability.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion when it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran was last afforded a VA heart examination in August 2007.  During the November 2010 hearing, it was highlighted that the VA examiner did not address whether or not there was left ventricular dysfunction with corresponding ejection fraction values.  Due to the failure to address criteria under 38 C.F.R. § 4.30, Diagnostic Code 7017, the Board finds the examination was inadequate.  A new examination is needed to evaluate the nature and extent of the Veteran's current coronary artery disease post coronary artery bypass graft.    

The Veteran's testimony and his wife's statements suggest that his low back  symptomology may be increasing in severity.  Moreover, the prior examination conducted over seven years ago may not have adequately addressed the functional impairment of the disability.  As such, the Board concludes that the Veteran must be afforded another VA examination to address the nature and extent of his low back disability, including any possible neurological manifestations.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify all non-VA treatment for his heart and low back disabilities.  Any outstanding records should be obtained and associated with the claims file or electronic file.  

If, after making reasonable efforts to obtain named records, VA is unable to secure the same, notify the Veteran and (a) identify the specific records that are unable to be obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  After any development deemed necessary is completed, the RO should schedule the Veteran for a  VA heart examination to determine the nature and the severity of his current coronary artery disease.  The Veteran's claims file (including this remand) must be reviewed by the examiner.  

Following review of the claims file and examination of the Veteran, the examiner should indicate whether dyspnea, fatigue, angina, dizziness, or syncope are produced at workloads of (1) three or less METs, (2) greater than three, but less than five METs, (3) greater than five, but less than seven METs, (4) greater than seven, but less than ten METs, or (5) greater than ten METs.  

If a laboratory determination of METs by exercise stress testing cannot be done for medical reasons, the examiner should provide an estimate of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope.  

Whether the Veteran's condition requires continuous medication; whether there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray; whether there is evidence of chronic congestive heart failure; whether there is evidence of more than one episode of acute congestive heart failure within the last year; and whether there is any left ventricular dysfunction and, if so, whether the ejection fraction is (1) less than 30 percent, (2) 30 to 50 percent, or (3) more than 50 percent.

The examiner must reconcile any opinion with all other clinical evidence of record.  A complete rationale must be provided for any opinion expressed.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

3.  Schedule the Veteran for a VA orthopedic examination to determine the nature and the severity of his current low back disability.  The Veteran's claims file (including this remand) must be reviewed by the examiner.  

Following review of the claims file and examination, the examiner should report the results of range of motion testing in degrees, including testing for pain on both active and passive motion; any identifiable functional impairment, including upon repetitive testing, due to pain, incoordination, weakened movement, and excess fatigability on use; whether there is favorable or unfavorable ankylosis; whether there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis, or not; and the frequency and duration of any incapacitating episodes occurring during the past 12 months requiring bed rest prescribed by a physician and treatment by a physician.

All neurological manifestations associated with the low back disability should be identified.  Any such manifestations should be identified by the nerve or nerves affected and should indicate their severity.

The examiner must reconcile any opinion with all other clinical evidence of record.  A complete rationale must be provided for any opinion expressed.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

4.  After completing the above development, ensuring that the examination reports are adequate, and conducting any other development that is necessary based on the above actions, readjudicate the issues of entitlement to an initial evaluation in excess of 10 percent for coronary artery status post coronary artery bypass graft and an initial evaluation in excess of 10 percent for a low back disability to include lumbar spondylosis and degenerative disc disease.  If any benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


